ABRUZZO, District Judge.
The owner of damage parcel #6, N-501, is entitled to ninety (90%) per cent of the award for this particular parcel, now on deposit with the Clerk of the United States Court, this district. Ten (10%) per cent is to be retained by the Clerk until September 24, 1941, when the interlocutory judgment of condemnation is to be entered, at which time it will be in order for the owner to apply for the remaining ten (10%) per cent.
The Court believes it necessary to hold back this sum to cover any and all eventualities that might occur between now and the entering of the judgment of condemnation.
Settle order.